Citation Nr: 0001083	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-33 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
May 1968.  

Entitlement to service connection for a back disorder was 
previously denied by the Board of Veterans' Appeals 
(hereinafter Board) in a decision entered in December 1990, 
on the basis that the veteran's preexisting back disorder had 
not been aggravated by service.  

This current matter came before the Board on appeal from a 
rating decision of May 1997, by the Roanoke Regional Office 
(RO), which denied the veteran's attempt to reopen his claim 
for service connection for a back disorder.  The notice of 
disagreement with this determination was received in June 
1997.  A private medical statement was received in August 
1997.  The statement of the case was issued in September 
1997.  The substantive appeal (VA Form 9) was received in 
November 1997.  The veteran appeared and offered testimony at 
a hearing before a hearing officer at the RO in March 1998.  
Additional evidence was submitted at the hearing.  A 
transcript of the hearing is of record.  A supplemental 
statement of the case was issued in June 1998.  The appeal 
was received at the Board in September 1998.  

The veteran has been represented throughout his appeal by 
Virginia Department of Veterans Affairs, which submitted 
written arguments to the Board in October 1999.  


FINDINGS OF FACT

1.  In a decision dated in August 1970, the Board denied 
entitlement to service connection for residuals of a back 
injury.  

2.  The evidence received since the August 1970 Board 
decision, which includes additional service medical records, 
military personnel records, hearing testimony, and private 
medical evidence, bears directly and substantially on 
veteran's claim, and must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran's claim for service connection for a back 
disorder is supported by evidence demonstrating that the 
claim is plausible or capable of substantiation.  


CONCLUSIONS OF LAW

1.  The August 1970 Board decision, which denied service 
connection for a back disorder, was final.  38 U.S.C.A. 
§§ 7103(a), 7104(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).  

2.  The evidence received since the August 1970 Board 
decision, which denied entitlement to service connection for 
a back disorder, is new and material, and the veteran's claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1999).  

3.  The veteran's claim of entitlement to service connection 
for a back disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When the Board or the RO has disallowed a claim which is, or 
becomes final, it may not thereafter be reopened unless new 
and material evidence is submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).  As set forth in the 
Introduction section of this decision, the veteran's present 
appeal arises from his attempt to reopen a previous claim 
which was denied in a final decision of the Board in August 
1970.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
obtained in connection with the veteran's current appeal, we 
must first note that the United States Court of Appeals for 
Veterans Claims had previously held that the Secretary of 
Veterans Affairs and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon whether there was a 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence which was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a determination 
separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
as previously explained, the evidence which must be 
considered at this time, in connection with the veteran's 
claim of service connection for a back disorder, is that 
which has been submitted since the Board's previous final 
decision addressing that matter.

When the claim for service connection for a back disorder was 
denied by the Board in August 1970, the record included the 
service medical records and a private hospital report dated 
in May 1966.  

The service medical records show that an old back injury with 
mild symptoms was noted on the enlistment examination, 
conducted in April 1966.  Subsequently, the veteran was seen 
on sick call on January 11, 1968, at which time he indicated 
that he had injured his back approximately 7 years before and 
that, since that time, he had experienced frequent episodes 
of mid-back pain.  Examination revealed lower thoracic 
kyphosis; no neurological loss was noted.  The impression was 
of possible abnormality of a thoracic disc.  On January 15, 
1968, the veteran underwent a special orthopedic evaluation, 
including an X-ray study, which was reported to be within 
normal limits; the pertinent diagnosis was lumbosacral 
strain.  Later, on February 16, 1968, the veteran reported on 
sick call with complaints of low back pain, worse when riding 
in a helicopter; the impression was low back strain.  The 
separation examination, conducted in May 1968, was negative 
for any complaints or findings of a back disorder.  

Received in January 1969 was a private hospital report, dated 
in May 1966, indicating that the veteran had been seen 
because of continuous pain in the mid-portion of his back for 
the past several years.  The veteran reported injuring his 
back on a trampoline 5 years before; he stated that he was 
taken to a private hospital and kept there for a few days.  
He indicated that he had experienced pain in his back, 
especially in the mid-portion, on sitting; the pain was of 
the burning type.  He also indicated that walking caused 
discomfort, and that he had stiffness in the low back area 
and in his legs; he stated that he was unable to bend and 
touch the floor.  On examination, it was noted that he had a 
gibbus deformity localized about the 11th dorsal vertebra, 
with pain in that area.  Straight leg raising was limited to 
about 60 degrees, by tight hamstring muscles.  An X-ray study 
of the dorsolumbar spine revealed a slight wedging of the 9th 
vertebra.  The veteran was placed on extension exercises.

As noted above, the Board's August 1970 decision denied the 
veteran's claim for service connection for a back disorder on 
the basis that he had incurred a preexisting back disorder, 
which had not been aggravated by military service.  

The evidence received since the August 1970 decision 
essentially consists of: additional service medical records; 
military personnel records; private treatment reports dated 
from July 1996 to August 1996; a private medical statement 
from Dr. Steven R. Prince, dated in August 1997; and 
veteran's testimony offered at a personal hearing held in 
March 1998.  

The Board notes that the newly submitted service medical 
records are new and material.  Significantly, the service 
medical records include a notation indicating that the 
veteran was seen on sick call in October 1966, complaining of 
pain in his neck and back as a result of a car accident; the 
impression was low back strain.  Also submitted was a unit 
history of February 1968, which confirmed that the veteran's 
unit was involved in a helicopter crash.  These records are 
probative as to the question of an inservice injury which 
caused the veteran to seek treatment for back pain in 
service.  

The newly received medical records are also both 
"material;" that is, we find the evidence is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Of significance is the fact that the 
medical evidence of record shows that the veteran currently 
suffers from a low back disorder.  The medical evidence of 
record in August 1970 showed only a deformity of the dorsal 
spine, and X-ray study of the lumbar spine had been normal; 
however, an MRI conducted in August 1996 revealed leftward 
L5-S1 disc extrusion, with S1 nerve root displacement, and 
small subligamentous disc protrusion at L4-5.  In addition, 
the medical evidence indicates an opinion by the veteran's 
medical care provider that his current low back disorder is 
related to service.  In the medical statement dated in August 
1997, Dr. Prince essentially related the veteran's current 
back pain and disc condition to his period of service.  

Finally, in his testimony before the hearing officer of the 
RO, the veteran indicated that he injured his back during the 
aforementioned car accident and helicopter crashes in October 
1966 and February 1968, respectively.  He asserted that, 
while he was, in fact, injured prior to service, that injury 
affected only his upper back.  He maintained that the 
inservice injuries caused him to develop pain in the lower 
back, which has continued to bother him until the present.  
The foregoing evidence is new because it is not cumulative.  
Moreover, it is material because it specifically relates to 
the existence of a current low back disability, other than 
wedging of the 9th vertebra, and it is probative as to the 
incurrence of a low back disorder during service.  This 
evidence, under Justus, must be presumed to be credible for 
purposes of determining whether the evidence is new and 
material.  Therefore, the Board finds that the veteran's 
claim of entitlement to service connection for a low back 
disability should be reopened.  

Following the Federal Circuit's decision in Hodge v. West, 
supra, the Court had the opportunity to discuss the 
relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  See 
Elkins v. West, 12 Vet. App. 209 (1999).  The Court also 
noted that, in rejecting the Colvin reasonable-possibility-
of-outcome-change test, Hodge effectively decoupled the 
existing relationship under the Court's caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen.  Prior to Hodge, no opinion of the Court 
had ever suggested that evidence that was sufficient to 
reopen might not be sufficient to well ground a claim.  See, 
e.g., Moray v. Brown, 5 Vet. App. 211, 214 (1993) (quoting 
Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992)) (new and 
material evidence "is, by its nature, well grounded"); 
Robinette v. Brown, 8 Vet.App. 69, 76 (1995) (a lower 
evidentiary threshold is applicable to determining whether a 
claim is well grounded);  Edenfield v. Brown, 8 Vet.App. 384, 
390 (1995) (en banc) (the difference, if any, between the 
evidence necessary to present a well-grounded ("plausible") 
claim and that needed to satisfy the third new-and-material-
evidence requirement ("reasonable possibility") is 
slight.).  

A claimant seeking benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist the claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the claimant has presented 
a well-grounded claim; that is, a claim which is plausible 
under the law.  If he has not presented a well-grounded 
claim, his appeal must fail, and there is no duty to assist 
him in the further development of his claim, as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet.App. 78 (1990); see also Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), wherein the Court held that a well-grounded claim 
requires evidence of a current disability, an inservice 
disability, and a nexus or link between the two.  As 
explained below, the Board finds that the veteran's claim is 
well grounded.  

Service connection will be granted if it is shown that a 
particular disease or injury resulting in disability was 
incurred or aggravated during active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  A "determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

The service medical records clearly indicate that the veteran 
was involved in a car accident in October 1966; while X-ray 
study of the back was negative, the veteran received 
treatment for backache and was placed on medication.  He 
testified that he has suffered from constant pain in the 
lower back ever since his discharge from service.  In the 
medical statement from Dr. Prince, dated in August 1997, it 
was stated that the back pain the veteran was experiencing 
was very likely related to the back pain as it presented 
while he was in the military in the 1960's.  In light of 
these findings, the Board is of the opinion that the veteran 
has presented a well-grounded claim of service connection for 
a back disorder.  


ORDER

The veteran's claim of entitlement to service connection for 
a back disorder is both reopened and well grounded.  To this 
extent, the appeal is granted.  


REMAND

In view of the favorable action taken above, in which we 
concluded that the claim for service connection for a back 
disorder may be reopened and that it is well grounded, the 
next step is to evaluate the merits of the claim.  Such 
action, requiring the weighing of the evidence, must only be 
done after ensuring that VA's duty to assist in the 
development of well-grounded claims has been fulfilled.  

As discussed above, in determining whether evidence is new 
and material, the credibility of the evidence is presumed.  
Justus v. Principi, supra.  However, at this juncture, de 
novo review requires that all the evidence be carefully 
weighed, that probative weight be assigned to each item of 
evidence, and that credibility be assessed.  

A review of the record indicates that the service medical 
records may be incomplete.  The service medical records 
indicate that the veteran was transported by helicopter to a 
hospital in October 1966 for evaluation of his back following 
a car accident; however, the record contains no clinical 
records pertaining to the evaluation of his back at that 
time.  The Board finds that, in light of the evidence 
discussed above, additional development is required.  

In addition, the Board notes that the record is ambiguous 
with respect to the etiology of the veteran's service-
connected back disability.  Specifically, medical records 
obtained closer to the time of active service indicate that 
the veteran had a disability involving the dorsolumbar region 
as a result of a fall from a trampoline; also, the enlistment 
examination reported an old back injury.  However, the 
service medical records also indicate that the veteran was 
involved in an automobile accident, following which he 
received treatment for back pain and was diagnosed with low 
back strain.  As noted above, there has been some suggestion 
by a private physician, in 1997, that the veteran's current 
back pain is related to the back pain as it presented in 
service, which would suggest an inservice origin for the 
veteran's disorder.  However, the record does not contain any 
clinical records from the veteran's private physician.  

At his personal hearing in March 1998, the veteran indicated 
that he had no problems with his lower back prior to the car 
accident in October 1966, but that, after the accident, he 
went to doctors at least three or four times for back pain.  
He testified that he subsequently went to Vietnam in March 
1967.  There, he said he was involved in two helicopter 
crashes, as a result of which he experienced problems with 
pain in his low back that radiated into his lower 
extremities.  The veteran indicated that he was currently 
receiving treatment from Dr. Prince and Dr. Smith, an 
orthopedic specialist.  The veteran also indicated that he 
went to the VA Medical Center in Johnson City in 1969 and 
1970 for his back.  The Board finds that all VA records 
should be obtained before a decision is entered, as they are 
constructively of record.  See Bell v. Derwinski, 2 Vet.App. 
611 (1992).  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is hereby REMANDED to 
the RO for further development as follows:

1.  The RO should ask the veteran to identify 
all VA and non-VA medical providers who have 
examined or treated him for a low back 
disorder since his release from active duty in 
1968.  Following the procedures of 38 C.F.R. 
§ 3.159, the RO should obtain the related 
medical records that are not already on file, 
including reported records of treatment at the 
VA Medical Center in Johnson City, and any 
additional records of Dr. Prince and Dr. Smith 
(including patient history and clinical 
records from initial visits).  

2.  The RO should request the National 
Personnel Records Center to conduct a search 
for any additional medical records for the 
veteran's period of active duty, to include 
any records pertaining to the automobile 
accident in October 1966 and clinical records 
from Womack Army Hospital, as well as any 
records pertaining to the helicopter crash in 
February 1968.  

3.  Upon completion of the above development, 
the RO should then afford the veteran a VA 
orthopedic examination, in order to determine 
the nature, severity and etiology of any back 
disorder.  The claims folder should be made 
available to the examiner for review prior to 
the examination, and the examiner should 
specifically state whether he/she had the 
opportunity to review the claims folder.  All 
appropriate tests and studies should be 
accomplished at this time.  Following the 
examination, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any current disability 
involving the low back, to include any disc 
disease of the lumbar spine, is related to 
injuries sustained in service, or other event 
of service origin.  A complete rational for 
any opinion expressed should be included in 
the examination report.  

4.  The veteran is hereby advised that it is 
his obligation to cooperate with the RO in 
development of evidence,  and that adverse 
consequences may result from failure to report 
for a VA examination without good cause, as 
set forth in 38 C.F.R. § 3.655 (1999).  

5.  Thereafter, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a back disability, upon a de 
novo review of the record.  If the decision 
remains adverse to the veteran, both he and 
his representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence and all 
applicable law and regulations, and reflects 
detailed reasons and bases for the decision.  
They should then be afforded a reasonable time 
period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



